      Case 1:21-cv-01892-RA-BCM Document 58 Filed 07/20/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                               7/20/21
RAFAEL PERAL,                                        21-CV-1892 (RA) (BCM)
             Plaintiff,                              ORDER SETTING BRIEFING
      -against-                                      SCHEDULE, SCHEDULING
                                                     EVIDENTIARY HEARING, AND
BRITTGAB CORP., et al.,
                                                     STAYING PROCEEDINGS
             Defendants.

BARBARA MOSES, United States Magistrate Judge.

      For the reasons stated on the record during today's telephonic conference, it is hereby

ORDERED that:

      1.     Defendants' Video Recording. Defendants shall promptly produce an electronic
             copy of the video recording referenced in plaintiff's letter dated July 19, 2021
             (Dkt. No. 53), via email to plaintiff's counsel and the Court
             (Moses_NYSDChambers@nysd.uscourts.gov).

      2.     Other Sanctions-Related Discovery. Plaintiff's request that defendants' counsel
             "produce a list of all wage and hour mediations that he participated in the past 5
             years so that [plaintiff's counsel] may interview the participants" (Dkt. No. 53) is
             DENIED.

      3.     Supplemental Sanctions Briefs. No later than July 23, 2021, plaintiff shall file a
             brief (which may take the form of a letter-brief) limited to the question of this
             Court's jurisdiction and authority to issue sanctions as requested in plaintiff's
             letter-motion dated July 9, 2021 (Dkt. No. 45). Defendants shall file their
             response no later than July 30, 2021. Should plaintiff wish to file a reply, he shall
             so request promptly after receipt of defendants' responding papers.

      4.     Evidentiary Hearing. The Court will conduct an evidentiary hearing with respect
             to the sanctions motion on August 23, 2021, at 10:00 a.m. in Courtroom 20A of
             the Daniel Patrick Moynihan Courthouse. The witnesses shall be plaintiff Peral,
             attorney Lee, defendant Weiser, and attorney Weiser, and the scope of the hearing
             shall be limited to their personal interactions on July 13, 2021. Plaintiff must
             arrange for the personal attendance of a simultaneous Spanish translator. If as a
             result of the supplemental sanctions briefs or otherwise the Court determines that
             no evidentiary hearing is required, the Court will so notify the parties.

      5.     Stay. This action is hereby STAYED, through and including August 30, 2021, for
             all purposes other than plaintiff's pending motion for sanctions. In light of the
             stay, plaintiff's response to defendants' motion to dismiss plaintiff's class and
             collective action claims (Dkt. No. 54) is due August 31, 2021. Further briefing
             with respect to plaintiff's motion for conditional certification of an FLSA
      Case 1:21-cv-01892-RA-BCM Document 58 Filed 07/20/21 Page 2 of 2




             collective (Dkt. No. 43) is SUSPENDED pending the Court's resolution of
             defendants' motion to dismiss.

      The Clerk of Court is respectfully directed to close the letter-motion at Dkt. No. 57.

Dated: New York, New York
       July 20, 2021
                                            SO ORDERED.


                                            ________________________________
                                            BARBARA MOSES
                                            United States Magistrate Judge




                                               2
